DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/13/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 8/6/2021, applicant agrees to withdraw inventions of group 1(claims 1-2,5-10,14,19-20,22-30,34,38-39 and 42-52) and elects group 2 (claims 53-55,59-63,65,67-71,76-80,83-86 and 89-97). Hence Claims 1-2,5-10,14,19-20,22-30,34,38-39 and 42-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 53-55, 59-63, 65, 67-71, 76-78, 90 and 95-97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Mitomi et al (US 7389030).

Regarding Claim 53, Mitomi teaches a device (abstract; fig. 3) comprising: 

a substrate having a first side (fig. 3, 5); 

an optical waveguide disposed on the first side of the substrate (fig. 3, 10), the optical waveguide comprising lithium niobate and having a central ridge (fig. 3, 9, 11; col. 8, line 1-9, The material of the ferroelectric thin layer is composed of a ferroelectric electro-optic material and may preferably be made of a single crystal; the crystal includes lithium niobate, lithium tantalate, a solid solution of lithium niobate-lithium tantalate, potassium lithium niobate, KTP, GaAs and quartz);

a pair of electrodes disposed on the first side of the substrate such that the central ridge of the optical waveguide extends between the pair of electrodes (fig. 3, 3A, 3B).

Regarding Claim 54, Mitomi teaches the device of claim 53, wherein the optical waveguide further comprises: legs extending outwards from the central ridge along the first side of the substrate between the first side of the substrate and the electrodes (fig. 3, portions of 10 under 3A and 3B).

Regarding Claim 55, Mitomi teaches the device of claim 53, wherein the central ridge has a width of about 1 m or less (fig. 18, data of Wr = 1 µm).

Regarding Claim 59, Mitomi teaches the device of claim 54, wherein the legs have a height less than a height of the central ridge (fig. 3, gives D = Tsub – Hr; col. 13, line 30-42, the thickness Tsub of the ferroelectric thin layer 10 was made 6 µm; col. 13, line 54-60, the ridge height Hr was made 1, 2, 3, 3.5, 4.5 or 6 µm; ---hence the legs height (D) may have a height less than a height of the central ridge (Hr)).

Regarding Claim 60, Mitomi teaches the device of claim 59, wherein the height of the legs is less than or equal to half the height of the central ridge (see above Regarding Claim 59, Tsub = 6 µm; in case of Hr = 4.5 µm, D = 1.5 µm).

Regarding Claim 61, Mitomi teaches the device of claim 59, wherein the legs have a height of about 300 nm (see above Regarding Claim 59, when Tsub = 4 µm (see fig. 19); in case of Hr = 3.5 µm, D = 500 nm; further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 62, Mitomi teaches the device of claim 53, wherein the lithium niobate is crystalline and disposed such that the x-axis of its crystal lattice extends 

Regarding Claim 63, Mitomi teaches the device of claim 53, wherein the central ridge has a thickness of about 1 µm or less (col. 13, line 54-60, the ridge height Hr was made 1, 2, 3, 3.5, 4.5 or 6 µm).

Regarding Claim 65, Mitomi teaches the device of claim 63, wherein the central ridge has a thickness of about 400 nm or more (col. 13, line 54-60, the ridge height Hr was made 1, 2, 3, 3.5, 4.5 or 6 µm).

Regarding Claim 67, Mitomi teaches the device of claim 53, wherein the substrate is an insulator (col. 9, line 18-21, the material of the dielectric substrate 5 is not particularly preferred, and includes a glass such as quartz glass).

Regarding Claim 68, Mitomi teaches the device of claim 67, wherein the insulator has a refractive index less than that of the optical waveguide (col. 9, line 18-21, the material of the dielectric substrate 5 is not particularly preferred, and includes a 2) has a n = 1.46, which is less than that of lithium niobate (n = 2.30)).

Regarding Claim 69, Mitomi teaches the device of claim 67, wherein the insulator comprises silicon dioxide (col. 9, line 18-21, the material of the dielectric substrate 5 is not particularly preferred, and includes a glass such as quartz glass; --- quartz (SiO2)).

Regarding Claim 70, Mitomi teaches the device of claim 53, further comprising: a carrier, the substrate being disposed on the carrier (fig. 3, 5, --the substrate 5is also a carrier).

Regarding Claim 71, Mitomi teaches the device of claim 70, wherein the carrier comprises lithium niobate, silicon, quartz, silica, or sapphire (col. 9, line 18-21, the material of the dielectric substrate 5 is not particularly preferred, and includes a glass such as quartz glass; --- quartz (SiO2)).

Regarding Claim 76, Mitomi teaches the device of claim 53, wherein the electrodes comprise metal (col. 8, line 10-16, the materials of the electrodes are not particularly limited as far as the material is excellent in impedance characteristic, and may be composed of gold, silver, copper or the like).



Regarding Claim 78, Mitomi teaches the device of claim 53, wherein the pair of electrodes is adapted to modulate an optical mode of the optical waveguide when a voltage is applied across the pair of electrodes (fig. 3, 3A, 3B; col. 2, line 16-20, a signal voltage is applied on a signal electrode 3A and a ground electrode 3B to modulate light propagating in the optical waveguide).

Regarding Claim 90, Mitomi teaches the device of claim 53, wherein the pair of electrodes is separated by about 3.5 µm (fig. 19, shows the electrode gap G ranging from 2 to 20 µm).

Regarding Claims 95-97, Mitomi teaches the device of claim 53, adapted to shift a resonance wavelength by an applied voltage; adapted to provide velocity matching and adapted to provide electro-optic modulation.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," are statements of intended use are not 
More, the above recitations are of the intended use; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).
 
Claims 53, 79-80, 83-86, 89 and 91-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Sugiyama (US 7095926).

Regarding Claim 53, Sugiyama teaches a device (abstract; fig. 2) comprising: 

a substrate having a first side (fig. 2, 2); 

an optical waveguide disposed on the first side of the substrate (fig. 2, 3b-2), the optical waveguide comprising lithium niobate and having a central ridge (fig. 2, 6B; col. 6, line 34-41, waveguide 3 is formed on a substrate 2 having an electrooptic effect made of LiNbO3);



Regarding Claim 79, Sugiyama teaches the device of claim 53, wherein the optical waveguide comprises a substantially semicircular bend (fig. 6, 16A, 16B).

Regarding Claim 80, Sugiyama teaches the device of claim 79, wherein the substantially semicircular bend has a radius of about 50 µm or less (fig 6, 16A, 16B; --further, the semicircular bend may have a radius of less than about 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 83, Sugiyama teaches the device of claim 53, wherein the pair of electrodes each have a length of about 1 mm or less (col. 3, line 60-64, each width of the ground electrode portions formed separately from each other in the plurality of regions at the position of the other groove can be approximately 3 µm to approximately 20 µm; --- the widths of electrodes are in ranges of 3- 20 µm, so the lengths of the electrodes which is about 30 times of the width (see fig. 5) may be in a ranges of 90 – 600 µm. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 84, Sugiyama teaches the device of claim 53, wherein the optical waveguide is disposed along a substantially serpentine path defined by a plurality of arcuate segments (fig 6, 16A, 16B).

Regarding Claim 85, Sugiyama teaches the device of claim 84, wherein the arcuate segments are substantially semicircular (fig. 6, arcuate segments at curved portions of 16A and 16B).

Regarding Claim 86, Sugiyama teaches the device of claim 84, wherein each of the arcuate segments has a radius of less than about 50 µm (fig 6, 16A, 16B; --further, the arcuate segments may have a radius of less than about 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 89, Sugiyama teaches the device of claim 84, wherein each of the arcuate segments is separated about 1mm or less (col. 3, line 54-60, can be formed in the plurality of regions by separating each other having an interval of approximately 10 µm or more and approximately 5 mm or less).

Regarding Claim 91, Sugiyama teaches the device of claim 53, wherein the optical waveguide is disposed along a substantially annular path (see fig. 6 and fig. 15).

Regarding Claims 92-94, Sugiyama teaches the device of claim 53, wherein the optical waveguide is disposed on the first side of the substrate (fig. 3, 2) to form a ring resonator; to form a racetrack resonator and to form a Mach-Zehnder interferometer.
	(The above recitations are of the intended use; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872